ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                               )
                                             )
Maruf Sharif Construction Company            )     ASBCA No. 61684-986
                                             )
Under Contract No. N33 l 9 l-14-D-1053       )

APPEARANCE FOR THE APPELLANT:                      Mr. Mohammad Asif Stanekzai
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Matthew S. Hawkins, Esq.
                                                    Senior Trial Attorney

                                ORDER OF DISMISSAL

       On July 8, 2018, Maruf Sharif Construction Company filed a request under Board
Rule l(a)(5) for an order directing the contracting officer to render a decision on its
claim. By order dated July 10, 2018, the Board directed the government to either show
cause why such an order should not be issued or indicate when the contracting officer
would issue a decision. By letter dated August 2, 2018, government counsel informed
the Board that the contracting officer had issued a final decision on July 31, 2018, and
included a copy ofthe final decision dated July 31, 2018.

       Accordingly, the Board dismisses this petition as moot.

       Dated: August 8, 2018


                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
 I concur                                        I concur



 J. REID PROUTY
 Administrative Judge
                                                ~~~
                                                 Administrative Judge
 Vice Chairman                                   Armed Services Board
 Armed Services Board                            of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61684-986, Petition of Maruf Sharif
Construction Company, rendered in conformance with the Board's Charter.

      Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2